MEMORANDUM **
Felipe Chavez-Garcia, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ order affirming an immigration judge’s (“IJ”) decision denying his motion to con*781tinue and ordering him removed. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to continue and review de novo claims of due process violations. Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir.2008) (per curiam). We deny the petition for review.
The IJ properly deemed Chavez-Garcia’s applications abandoned after he failed to file them by the deadline set by the IJ. See 8 C.F.R. § 1003.31(c) (authorizing the IJ to set filing deadlines and to deem waived any application not filed by the deadline). The IJ did not abuse his discretion in denying Chavez-Garcia’s motion to continue, where Chavez-Garcia had been granted a prior continuance to prepare the applications and he did not establish good cause. See Baires v. INS, 856 F.2d 89, 91 (9th Cir.1988) (“[T]he decision to grant or deny continuances is in the sound discretion of the trial judge”) (internal quotations omitted); 8 C.F.R. § 1003.29. It follows that Chavez-Garcia has not shown a due process violation. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (requiring error for a due process violation).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.